Case 8:17-cv-02832-VMC-CPT Document 223 Filed 11/25/20 Page 1 of 3 PageID 6271




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    ENDURANCE AMERICAN SPECIALTY
    INSURANCE COMPANY,

                Plaintiff,
    v.                                       Case No. 8:17-cv-2832-T-33CPT

    LIBERTY MUTUAL INSURANCE
    COMPANY, SAFECO INSURANCE
    COMPANY OF ILLINOIS, and
    SAFECO INSURANCE COMPANY OF
    AMERICA,

              Defendants.
    _______________________________/

                                       ORDER

          This matter is before the Court upon consideration of

    United States Magistrate Judge Christopher P. Tuite’s Report

    and Recommendation (Doc. # 219), filed on October 26, 2020,

    recommending    that    Plaintiff    Endurance      American   Specialty

    Insurance Company’s Motion for Entitlement to Attorneys’ Fees

    Based on Contract (Doc. # 211) be denied. On November 9, 2020,

    Endurance filed an objection to the Report and Recommendation

    (Doc. # 220) and requested oral argument. (Doc. # 221).

          The   Court      accepts     and     adopts    the   Report    and

    Recommendation,        overrules     the     objection,    and   denies

    Endurance’s Motion for Entitlement to Attorneys’ Fees Based

    on Contract and Request for Oral Argument.



                                         1
Case 8:17-cv-02832-VMC-CPT Document 223 Filed 11/25/20 Page 2 of 3 PageID 6272




    Discussion

          After conducting a careful and complete review of the

    findings and recommendations, a district judge may accept,

    reject    or    modify     the    magistrate         judge’s       report    and

    recommendation.      28     U.S.C.         §    636(b)(1);      Williams      v.

    Wainwright, 681 F.2d 732 (11th Cir. 1982). If a party files

    a timely and specific objection to a finding of fact by the

    magistrate judge, the district court must conduct a de novo

    review   with    respect    to    that         factual    issue.    Stokes    v.

    Singletary, 952 F.2d 1567, 1576 (11th Cir. 1992). The district

    judge reviews legal conclusions de novo, even in the absence

    of an objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d

    603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F.

    Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th

    Cir. 1994).

          Upon due consideration of the record, including Judge

    Tuite’s Report and Recommendation as well as Endurance’s

    objection thereto, the Court overrules the objection and

    adopts the Report and Recommendation. The Court agrees with

    Judge Tuite’s detailed and well-reasoned findings of fact and

    conclusions     of   law.        The       Report        and   Recommendation

    thoughtfully     addresses       the       issues    presented,       and    the

    objection does not provide a basis for rejecting the Report


                                           2
Case 8:17-cv-02832-VMC-CPT Document 223 Filed 11/25/20 Page 3 of 3 PageID 6273




    and Recommendation. Additionally, Endurance’s request for

    oral argument is denied as moot.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

    (1)   The Report and Recommendation (Doc. # 219) is ACCEPTED

          and ADOPTED.

    (2)   Endurance’s Motion for Entitlement to Attorneys’ Fees

          Based on Contract (Doc. # 211) is DENIED.

    (3)   Endurance’s Request for Oral Argument (Doc. # 221) is

          DENIED as moot.

    (4)   The Clerk is directed to CLOSE the case.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    25th day of November, 2020.




                                      3
